314 F.2d 274
114 U.S.App.D.C. 269
Diana Kearny POWELL, Appellant,v.NATIONAL SAVINGS AND TRUST COMPANY et al., Appellees.Emilia L. POWELL and Diana Kearny Powell, Appellants,v.NATIONAL SAVINGS AND TRUST COMPANY et al., Appellees.
Nos. 17178, 17181.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 7, 1963.Decided Jan. 24, 1963, Petition for Rehearing En Banc DeniedEn Banc March 5,1963.

Miss Diana Kearny Powell, Washington, D.C., appellant, pro se, and for appellant Emilia L. Powell in No. 17181.
Mr. Henry H. Paige, Washington, D.C., with whom Messrs.  Arthur P. Drury, John M. Lynham and John E. Powell, Washington, D.C., were on the brief, for appellee National Savings and Trust Company.
Mr. Benjamin W. Dulany, Washington, D.C., for appellee, Ogden, and certain other appellees in No. 17181.
Mr. Nathan Wald, Washington, D.C., entered an appearance for appellee Annette I. Powell in No. 17181.
Before EDGERTON, BURGER and WRIGHT, Circuit Judges.
PER CURIAM.


1
The appeal in No. 17178, is from the judgment of the District Court denying appellant's petition for letters of administration d.b.n., c.t.a.  We have examined the record and find no abuse of discretion.


2
In No. 17181, appeal is taken from the District Court's denial of a motion for summary judgment in which appellant Emilia L. Powell claimed the entire corpus of the trust estate in fee.  We hold that appellant's rights with respect to the trust estate are res judicata by our decision in Powell v. National Savings and Trust Company, 111 U.S.App.D.C. 290, 296 F.2d 412, cert. denied, 368 U.S. 946, 82 S.Ct. 387, 7 L.Ed.2d 343 (1961).

The judgments in Nos. 17178 and 17181 are

3
Affirmed.